Filed 8/3/22
                CERTIFIED FOR PUBLICATION

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 ABEL MONTES, SR., et al.,             B309454

       Plaintiffs and Appellants,
                                       Los Angeles County
         v.                            Super. Ct. No. BC688158

 YOUNG MEN’S CHRISTIAN
 ASSOCIATION OF
 GLENDALE, CALIFORNIA,

      Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Jon R. Takasugi, Judge. Affirmed.
      Carpenter & Zuckerman, Gary S. Lewis and Gregory A.
Coolidge for Plaintiffs and Appellants.
      Horvitz & Levy, Stephen E. Norris, Eric S. Boorstin; Olson
Law Group and Sonali Olson for Defendant and Respondent.

               ____________________________________
                              SUMMARY
       Abel Montes, Jr., fell to his death from the steep, sloped roof
of a residential building where he lived. The building was owned
by Young Men’s Christian Association of Glendale, California
(YMCA or defendant). Mr. Montes had been drinking and had
eaten a marijuana brownie earlier, was feeling high, and had been
acting erratically before the fall. The parties agree there was an
“open and obvious risk” from the roof sloped at a steep angle and
covered with brittle, broken, slippery and unstable Spanish tiles.
They also agree there was no need for Mr. Montes to be on the roof.
       Under these circumstances, defendant owed no duty of care
to Mr. Montes, and his parents cannot prevail on their wrongful
death claims based on premises liability and negligence. We
affirm the trial court’s grant of summary judgment for defendant.
                                 FACTS
       Mr. Montes was a 23-year-old resident of defendant’s
apartment building in Glendale. He attended a birthday party on
New Year’s Eve 2015, where he was seen drinking beer and some
champagne. A coworker drove Mr. Montes home from the party,
and he arrived in the lobby of the building at about 2:00 a.m. He
told the desk clerk, Eric Perrodin, that he had eaten a brownie,
was not feeling well, and was “high.” He declined the desk clerk’s
offer to call 911 and said he would go to his room.
       At about 4:00 a.m., Mr. Montes returned to the lobby and
began behaving erratically, getting on his knees to pray, rolling
around against the wall, knocking down plants, and falling to the
floor, knocking down a window curtain. Then he told Mr. Perrodin
that he was going back to his room.
       At about 6:00 a.m., Mr. Perrodin looked outside and
discovered Mr. Montes lying on the hood of his (Mr. Perrodin’s) car.



                                  2
He was still alive. Mr. Perrodin called 911. At 7:06 a.m.,
Mr. Montes was pronounced dead.
       Mr. Montes’s parents, Abel Montes, Sr., and Angela Reisner,
individually, and his father as the administrator of his estate, filed
this wrongful death and survival action in December 2017.
       In August 2019, defendant moved for summary judgment or
alternatively summary adjudication. Defendant contended
plaintiffs had no evidence of a dangerous condition on the
premises, or that any dangerous condition caused the incident, or
that defendant had a duty to prevent the incident.
       Plaintiffs’ opposition pointed to evidence the roof was in a
dangerous condition, was a dangerous trip/slip hazard, “and
caused the decedent’s fall in multiple ways.” There were no
guardrails, walkways or railings on the roof, and no physical
barriers or warning signs to prevent residents from accessing the
roof. There was a stairway to the fifth floor of the building, but
nothing on that floor except a small doorway to the roof. There
was no lock on the doorway. After one steps through the doorway,
there is a roof alcove and a wall-mounted ship’s ladder, about four
feet high and with four rungs, leading up to the roof. There was no
lock or other physical barrier on the ladder to the roof.
       Plaintiffs’ opposition also contended there was evidence
defendant knew residents went up on the roof. Mr. Perrodin
testified that he “had heard of roof stuff, but I, again, never knew
what roof, how they got there, was just one of those things you
heard.” He was asked, “What kind of roof stuff did you hear
about,” and answered, “Just the fact that they were up on the roof.
I assumed the same roof—the flat roof. I didn’t know.” (One area
of the roof was flat and made of rubber, not Spanish tiles.)




                                  3
       Plaintiffs’ safety expert, Brad Avrit, stated he inspected the
roof on September 9, 2019. He saw “graffiti on the roof dated
‘2001’ as well as beer bottles and cigarette butts discarded on and
around the area of the roof where the subject incident occurred.”
However, none of Mr. Avrit’s photographs show graffiti or debris
on the sloping tile roof. The “2001” graffiti was written in the
alcove that gave access by ladder to the roof. Defendant contends
Mr. Avrit apparently means the graffiti and debris were in the
alcove. Mr. Avrit opined, among other things, that it was “more
probable than not that [Mr. Montes] slipped on the sloped Spanish
tiles on the roof, thereby causing him to fall.”
       There was also testimony from Francisco Cortez that he had
been on the roof of the YMCA with Mr. Montes one time. He
remembered that “we had to be sneaky to be able to go up there.”
       On December 10, 2019, after receiving supplemental briefing
on the condition of the roof where the fall occurred, the trial court
entered an order denying summary judgment. The court
concluded there were triable issues of material fact “concerning
whether the condition of the roof where the fall occurred was
dangerous, and whether or not Decedent fell, as opposed to
jumped, from the roof.” The court stated it need not consider other
issues, such as “whether or not access to the roof should have been
prevented.”
       Defendant filed a petition for writ of mandate. After
briefing, we issued an alternative writ, stating among other points
that the superior court “did not consider the threshold argument
that petitioner didn’t have a legal duty to protect Montes from the
obvious risk of falling from a roof.”
       The trial court then vacated its order denying summary
judgment and set a new hearing on the duty issue. After



                                  4
supplemental briefing and argument, the trial court granted
defendant’s motion for summary judgment. The court held
defendant did not owe Mr. Montes a duty to warn of, or remedy,
the open and obvious danger posed by the roof. The court observed
that “[b]ecause there was no practical necessity for Mr. Montes, or
any individual, to encounter this open and obvious danger, the
harm here, i.e., Mr. Montes’ fatal fall from the roof, is not
foreseeable as a matter of law.”
        Judgment was entered on October 30, 2020, and plaintiffs
filed a timely notice of appeal.
                             DISCUSSION
1.      Summary Judgment Principles
        A defendant moving for summary judgment must show “that
one or more elements of the cause of action . . . cannot be
established, or that there is a complete defense to the cause of
action.” (Code Civ. Proc., § 437c, subd. (p)(2).) Summary judgment
is appropriate where “all the papers submitted show that there is
no triable issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” (Id., subd. (c).)
        Our Supreme Court has made clear that the purpose of the
1992 and 1993 amendments to the summary judgment statute was
“ ‘to liberalize the granting of [summary judgment] motions.’ ”
(Perry v. Bakewell Hawthorne, LLC (2017) 2 Cal.5th 536, 542.) It
is no longer called a “disfavored” remedy. (Ibid.) “Summary
judgment is now seen as ‘a particularly suitable means to test the
sufficiency’ of the plaintiff’s or defendant’s case.” (Ibid.) On
appeal, “we take the facts from the record that was before the trial
court . . . . ‘ “We review the trial court’s decision de
novo, considering all the evidence set forth in the moving and
opposing papers except that to which objections were made and



                                 5
sustained.” ’ ” (Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal.4th
1028, 1037.)
2.     The Duty of Care and Open and Obvious Dangers
       To prevail on a negligence theory, plaintiffs are required to
show defendant owed Mr. Montes a legal duty of care with respect
to the alleged dangerous condition that caused his injury—here,
the steep, sloping roof covered with brittle, broken, slippery and
unstable Spanish tiles. (See Barnes v. Black (1999) 71 Cal.App.4th
1473, 1477 [“The existence of a duty of care is an essential element
of [the plaintiff’s] causes of action for negligence [and] premises
liability . . . .”].) The existence of a duty is a question of law for the
court. (Kentucky Fried Chicken of Cal., Inc. v. Superior Court
(1997) 14 Cal.4th 814, 819.)
       Whether a duty should be imposed on a defendant depends
on various policy considerations known as the Rowland factors.
(See Rowland v. Christian (1968) 69 Cal.2d 108, 112–113.) Prime
among these is the foreseeability of harm to another. (Osborn v.
Mission Ready Mix (1990) 224 Cal.App.3d 104, 122 (Osborn).) The
court must evaluate “ ‘ “whether the category of negligent conduct
at issue is sufficiently likely to result in the kind of harm
experienced that liability may appropriately be imposed on the
negligent party.” ’ ” (Jacobs v. Coldwell Banker Residential
Brokerage Co. (2017) 14 Cal.App.5th 438, 446 (Jacobs).)
        “Foreseeability of harm is typically absent when a
dangerous condition is open and obvious. [Citation.] ‘Generally, if
a danger is so obvious that a person could reasonably be expected
to see it, the condition itself serves as a warning, and the
landowner is under no further duty to remedy or warn of the
condition.’ [Citation.] In that situation, owners and possessors of
land are entitled to assume others will ‘perceive the obvious’ and



                                    6
take action to avoid the dangerous condition.” (Jacobs, supra,
14 Cal.App.5th at p. 447.)
      There may be a duty of care owed even where a dangerous
condition is open and obvious, when “it is foreseeable that the
danger may cause injury despite the fact that it is obvious (e.g.,
when necessity requires persons to encounter it).” (Osborn, supra,
224 Cal.App.3d at p. 122, italics omitted.) In other words, “the
obviousness of the condition and its dangerousness . . . will not
negate a duty of care when it is foreseeable that, because of
necessity or other circumstances, a person may choose to encounter
the condition.” (Jacobs, supra, 14 Cal.App.5th at p. 447, italics
added.)
      The cases provide several examples of circumstances where
it was foreseeable that a plaintiff would “choose to encounter” an
obviously dangerous condition. These often involve workers, as
Jacobs explains: “In Osborn, for example, a trucker was injured
when he fell walking over a demolished concrete ramp, which was
the only means of reaching a silo for delivery of materials.
[(Osborn, supra, 224 Cal.App.3d at pp. 109–110.)] In finding a
disputed factual issue as to premises liability, the court noted that
the worker’s ‘employment required him to pass across this area in
order to complete his work.’ (Id. at p. 123; see Florez v. Groom
Development Co. (1959) 53 Cal.2d 347, 358–359 [foreseeable that
plaintiff would attempt to walk across a narrow plank because his
job duties required him to access a faucet and ‘[t]he dangerous
plank was the only means furnished to reach that faucet’].)”
(Jacobs, supra, 14 Cal.App.5th at p. 447.)
      Jacobs also describes other cases where courts have found a
duty of care was owed to warn of or protect against an open and
obvious danger. For example, in Martinez v. Chippewa



                                  7
Enterprises, Inc. (2004) 121 Cal.App.4th 1179, 1185, “the court
determined there was a practical necessity for the plaintiff to walk
across wet pavement because the pavement was the ‘principal if
not sole access way from the street to defendant’s building, which
housed a government office serving the public.’ ” (Jacobs, supra,
14 Cal.App.5th at pp. 447–448.)
       In Jacobs, the court found no duty was owed to a plaintiff
whose accident was not reasonably foreseeable as a matter of law.
There, one of the plaintiffs was injured when he fell into an empty
pool while he and his wife were viewing a property as potential
buyers. The husband stepped onto a diving board to look over a
fence, and the base of the diving board collapsed. As relevant here,
the court concluded the defendant “could not be held liable for
failing to remedy the dangerous condition of the empty pool
because [the husband’s] accident was not reasonably foreseeable.”
(Jacobs, supra, 14 Cal.App.5th at p. 441.) In Jacobs, the plaintiffs
did not challenge “the trial court’s conclusion that ‘[t]he dangers of
the empty swimming pool were per se obvious to any adult.’ . . .
The issue is whether there is any evidence from which a trier of
fact could find that, as a practical necessity, [the husband] was
foreseeably required to expose himself to the danger of falling into
the empty pool.” (Id. at p. 447.)
       Jacobs concluded: “[W]e agree with the trial court’s
conclusion that ‘the undisputed facts indicate that it was not
reasonably foreseeable that [the husband] would expose himself to
the risks associated with the empty pool, as he was neither
required nor invited to do so. Simply stated, as a matter of law it
was not foreseeable that he would knowingly embrace an entirely
obvious risk by voluntarily using the diving board on an empty
pool for a purpose for which it was not intended.’ Because [the



                                  8
husband’s] accident was not foreseeable, the court appropriately
granted summary judgment on plaintiffs’ theory that [the
defendant realtor] is liable for failing to protect [the husband] from
the dangerous condition of the empty pool.” (Jacobs, supra,
14 Cal.App.5th at pp. 448–449, italics added.)
3.     This Case
       We see no meaningful distinction between this case and
Jacobs. The danger from the steeply sloping roof with its broken
Spanish tiles was open and obvious, and neither party contends
otherwise. Nor do plaintiffs contend Mr. Montes “had a practical
necessity to be on the roof.” Instead, plaintiffs contend “practical
necessity is not the only exception to the no-duty rule.” Plaintiffs
emphasize Osborn’s reference to practical necessity as “an
example” of circumstances where it is foreseeable that the danger
may cause injury despite the fact that it is obvious. (See Osborn,
supra, 224 Cal.App.3d at p. 122 [“(e.g., when necessity requires
persons to encounter it)”].)
       But there are no other circumstances in this case that might
explain why it was reasonably foreseeable Mr. Montes might
choose to venture onto a steep sloping roof that was obviously
dangerous. (Jacobs, supra, 14 Cal.App.5th at p. 447.) Plaintiffs
“cannot use [Mr. Montes’s] voluntarily induced state of intoxication
to claim that he was unaware of the obvious peril . . . .” (Edwards
v. California Sports, Inc. (1988) 206 Cal.App.3d 1284, 1289.)
       Plaintiffs insist that “foreseeability cannot be denied”
because of the desk clerk’s testimony that he had heard of people
going on what he assumed to be the flat part of the roof. Even
without the desk clerk’s testimony, it is indisputable that
defendant must have known, and intended that people would
occasionally access the roof, for example, to make repairs.



                                  9
Otherwise, there would not have been stairs to the fifth floor
leading to nothing but a small door giving access to the roof alcove
where there was a short ladder leading up to the roof. But that
fact does not create a material disputed fact that Mr. Montes’s
fatal fall from the open and obviously steep sloping roof with
broken and slippery Spanish tiles was reasonably foreseeable. It is
irrelevant whether defendant could have taken the precautions
plaintiffs now suggest because defendant had no duty to do so.
       This case turns on whether it was “foreseeable that, because
of necessity or other circumstances, a person may choose to
encounter the [open and obvious] condition.” (Jacobs, supra,
14 Cal.App.5th at p. 447.) Here, there was no necessity nor any
other circumstance that made it foreseeable Mr. Montes would
“choose to encounter” the dangerous roof. As in Jacobs,
Mr. Montes “ ‘was neither required nor invited’ ” to “ ‘expose
himself to the risks associated with’ ” an open and obvious danger.
(Id. at p. 448, italics added.) As in Jacobs, “ ‘as a matter of law it
was not foreseeable that he would knowingly embrace an entirely
obvious risk by voluntarily” encountering the danger. (Id. at
pp. 448–449.)
       The law, as we have just described it, is that defendant owed
no duty to do anything to protect Mr. Montes from his voluntary,
unnecessary, and uninvited risk taking. (Cf. Edwards v.
California Sports, Inc., supra, 206 Cal.App.3d at p. 1288 [“There is
a limit as to how far society should go by way of direct
governmental regulation of commercial and private activity, or
indirect regulation thereof through the tort system, in order to
protect individuals from their own stupidity, carelessness, daring
or self-destructive impulses.”].) That limit—and the rule




                                 10
articulated in Jacobs and other cases about open and obvious
dangers—applies here.
                         DISPOSITION
      The judgment is affirmed. Defendant shall recover its costs
on appeal.



                             GRIMES, J.

     WE CONCUR:



                       STRATTON, P. J.




                       WILEY, J.




                                11